iS 44 (Rev. 02/9)

cake

 

i
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers #s required by law, exeept as
provided by Jocal rules of court, This form, approved by the Judicin] Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)

9-cv-O5 564A! COVER SALET Filed 11/26/19 Page: oh 224/

 

I. (a) PLAINTIFFS

HANAN MUADDI, a minor; BEESAN MUADDI, a minor; EMAN MUADDI,

a minor and NADIA SABBAH a.

(b)} County of Residence of First Listed Plaintiff

n her awn behalf

Delaware __

(ENCEPT IN O15, PLAINTIFF CASES)

(c) Atlomeys (Fiver Name, Address,

Glen R. Morris, Esquire, Suite 650, Land Title Building, 100 South Broad

and Telephone Number}

Street, Philadetphia, Penny aren 9910 (215-893-1222)

NOTE:

 

County of Residence of First Listed Defendant

DEFENDANTS
SPRINGFIELD SCHOOL DISTRICT; E.T. RICHARDSON SCHOOL;
and DANIEL TRACY

Delaware
(IN ULS, PLAINTIFF CASES ONLY}

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (ff Krawn)

Mark A. Sereni, Esquire, Diorio and Sereni, 27 West Front Street,
Post Office Box 1789, Media, Pennsylvania 19063 (610-565-5700)

 

IL BASIS OF J URISDI¢TION lace an "Xin One Box Only}

Ot U.S. Goverment / 3
Plaintiff oe
O 2) U.S. Government A 4

Defendunt

 
   

NATURE OF SUIT riace
THECONTHACT

 

fy

 

     
     

 
 
 

 
 
    

TI 110 Tasarance PERSONAL INJURY PERSONAL INJURY
J 120 Marine 3 310 Airplane 17 365 Personal Enjury -
O 130 Miller Act 7 315 Airplane Product Praduct Liability
0 140 Negotiable Instrument Liability OF 367 Health Cares
1 150 Recovery of Overpayment | 7 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgnient + Slander” Personal Injury
71 151 Medicare Act 330 Federal Employers’ Product Liability
OF 152 Recovery of Defaulted Liability 7 368 Asbestos Personal
Student Loans CF 340 Marine Tgjury Product
(Excludes Veterans) 345 Marine Product Liability
GO 153 Recovery af Overpayment Liability PERSONAL PROPERTY ¢:
of Veteran's Benefits a 35p*Catar Vehicle CF 370 Other Fraud
7 160 Stockholders’ Suits 01,355 Motor Vehicle 4 371 Fath in Lending
3 190 Other Contract eo Product Liability 7F 380 Other Personal
OF 195 Contact Product Liability 4] 7 36% Other Pefsonal Property Damage
C1 196 Franchise a Injury f CO 385 Property Damage
f£ |C1 362 PersonalInjury - Product Liability
i Medicaf Maipractice
& PEPROPERT RIGHT [:PRISONE)
(J 210 Land Condemnation Of 448 Othgi Civil Rights Habeas Corpus:
© 220 Foreclosure Cl 441 Voting G 463 Alien Detainee
TT 230 Rent Lease & Bjectinent 01 442 Binployment M7 510 Motions to Vacate

7 240 Forts to Land f
7 245 Tort Product Liablity
J 290 AH Other Real Property

O44

o 44s

“Lee Amer, /Disabilities -

oF dg

/™

\
i
1
i

 

Accomnedations

Federal Question
LU Government Nota Party)

Diversity
Gndicate Citizenship of Parties in Tem 17D)

 

  
   
  
 

 
 

 
    

Sentence

7 530 General

7 535 Death Penalty

Other:

7 340 Mandamus & Other

7 550 Civil Rights

CG 555 Prison Condition

1 560 Civil Detainee -
Conditions of

ousing!

Amer, w/Dinabilities -
Eaployment

Ouher
Education

  

 
 
 

   

 

 

Confinement

Citizen of This State

Citizen of Another Staite

Citizen or Subject ofa
Foveign Country

0 625 Drug Related Seizure

af Property 21 USC R81

©) 690 Osher

O 710 Fatr Labor Standards
Act

J 721) Labor/Management
Relations

O 740 Railway Labor Act

751 Family and Medicat

Leave Act

:0 790 Other Labor Litigation

0 791 Employee Retirement
Income Securify Act

3 465 Other dnmigration
Actions

  

G 462 Natural ization Application

IH, CITIZENSHIP OF PRINCIPAL PARTIES (Piice an “¥" in One Box fiw Plaintiff’
(Por Diversity Cases Only}

and One Box for Defendant}

PTE DEF PTF DEF

4°10 8 1 Incorporated or Principal Place O4 a4
of Business In This Stale

32 2 Incorporated and Principal Place m3 ms
of Business Th Another State

313 O 3 Fercign Nation O6 66

Click here for: Nature of Suit Code Descriptions

NRE .
1 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

   
   

   
    

4

7 375 False Claims Act

J 376 Qui Tam (31 USC
3729aN

7 H}0 State Reapportionment

© 410 Antitrust

© 430 Banks and Banking

A 450 Commerce

(1 460 Deportation

C1 470 Racketeer Influenced ard
Cormupt Organizations

CO] 480 Consumer Credit

O 485 Telephone Consumer
Protection Act

J 400 Cable/Sat TY

7 850 Securities/Commudities!
Exchange

£7 890 Other Statutory Actions

0 891 Agricuitural Acts

EAC] 893 Knvironmental Matters

   

820 Copyrights

Pl 830 Patent

OF 835 Parent - Abbreviated
New Drug Application

71 840 Trademark

  

CT ket ATA (1995ff)
& 862 Black Lung (923}

A x63 DIWC/DIWW ¢405(g))
1-864 SSID Title XVI

fl 865 RSE (405(p))

         
     

FUERA

O 870 Taxes (U.S. Plaintiff C1 895 Freedom of Information
, or Defendant) Act
C1 871 IRS—Third Party M1 896 Arbitration
26 USC 7609 OC) 899 Administrative Procedure

Act/Review of Appeal of
Agency Decision
C1 950, Constitutionatity of
: State Statutes

 
 

PG 4

 

 

 

 

Py, ORIGIN (Place aa “X" In One Box Only)
» :

 

 

 

 

 

  

 

 

 

 

; E Onginal 2 Removed trom {7 3) Remanded from 4 Reimstatedor O 5 Trmsferred fiom © 6 Multidistrict 1 8& Multidistrict
i Pyocecding Sutte Court Appellate Court Reopened Another District Litigation - Litigation -
4 (specifi) Transfer Direct File
\ oo Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):
Vac ACTION 942 U,S.C., Section 1983
* CAUSE.O: F Brief description of cause:, : . _ ‘
False charges, malicious utterances, failure to provide proper or aclequafe supervision i
VE. REQUESTED IN (9 CHECK IF THIS I5 A CLASS ACTION DEMAND $ us CHECK YES only if dgmanded in gomplaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, * RG, ode.- 4  TORVDEMAND: / M Yes / ONo
- r
VHI, RELATED CASE(S) LP uF 7
IF ANY (Sce instructions}: JUDGE Le | pocky / BER ‘
DATE SIGNATURE OF ATTORNEY OB RECORD ow .
11/20/2019 te a en
FOR OFFICE USE ONLY __" a

RECEIPT ¥

APPLYING [FP

JUDGE

MAG. JUDGE

 

 
ey

Case 2:19-cv-O55GuN TES U
VOR THE EASTERN DISTRICT OF PENNSYLVANIA“ 9 PAGE 2 OF 22

DESIGNATION FORM

ito be used hy counsel ov pro se plaintiff to indicate the category of the ease for the purpose of assigninent fo the appropriate calendar)

Address of Plaintiff: 330 Madison Road, Springfield, Pennsylvania 19064

 

Address of Defendant: 111 West Leamy Avenue, Springfield, Pennsylvania 19064

 

20 West Woodland Avenue, Springfield, Pennsylvania 19064

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Not Applicable

 

 

Case Number: Judge: Date Terminated: ,
_ ; wc . a \
Civil cases are deemed related when Fes is answered to any of the folowing questions: 4 |
e
” mo
|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | f no|/] ‘s
previously terminated action in this court? f 4

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No i

pending or within one year previously terminated action in this court? /

  
 
 
 

3. Does this case invalve the validity or infringement of a patent already in suit or any eartier Yes i? No /
numbered case pending or within one year previously terminated action of this court? f
i
4. Is this case a second or successive habeas corpus, social security appeal, or pro se, ixilrights Yes [| No [Vv] MY
case filed by the same individual? P } \
4

- N
| certify that, to my knowledge, the within case Dis it is not related te st penn or within onéyear previoust ited action in
y y B | ¥. Bosra Sg are

this court except as noted above.

pate: 1 1420/2019 oT tustl Ze 7 — 33047

 

 

 

 

 

 

 

 

Attorney-at-Law / Pro Se Plain finnene Attorney LD. # (if applicable)
CIVIL: (Place a 4 in one category only)
A Federal Question Cases: B. Diversity Jurisdiction Cases:
Ci 1. Indemnity Contract, Marine Contract, and All Other Contracts L] 3. Insurance Contract and Other Contracts
[] 2. FELA LJ] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[|] 4. Antitrust C1] 4. Marine Personal Injury
a 5. Patent {] 5. Motor Vehicle Personal Injury
‘ Labor-Management Relations [] 6. Other Personal injury (Please specifiy:
¥, Civil Rights [} 7. Products Liability
L] 8. Habeas Corpus [] % Products Liability— Asbestos
9, Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases (Please specifi):
PEP Tt. All other Federal Question Cases
(Please specify):

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the ease from eligibility for arhit tation.)

i, (Glen R. Morris, Esquire

. counsel of record or pro se plaintiff, do hereby certify:

 

ursuant to Local Civil Rule 53.2, § 3{c) (2), that to the best of my knowledge and belief, the At eS “Se ae in 4 civil action case
prceed the sum of $156,000.00 exclusive of interest and costs: NDY y 2 & 20

  

 

Ne Relief other than monetary damages is sought. a
4 “4 ee . a es ont
DATE: 41/20/20 q 9 ° ier Here if afiplicable” 3304 7
Avtorney-at-Laws ProWe Plaintiff Attorney 1D. # (if applicable)

NOTE: A triat de novo will be a trial by jury only if there has been compiiance wit “BCP. 38,

 

 

Civ, 6f9 (5/2018)

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 3 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM.

Pogo f ge Ae fat / .
NACA | 5 4 BB it iy ere CIVIL ACTION
fhe bie dO rp tee oe ffin og f- fT Ard fied out Oe ‘7D a i :
§ yo ene .
Sat § be is . fk, ub f Oe Pedy No.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plamtiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255, _ ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. .( )

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. . ( )

(c) Special Management — Cases that do not fail into tracks (a) through (d) that are
commonly refetred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases. }

( )
(6) Standard Management — Cases that do not fall into any one of the other tracks. CC)
An.

Zs

  
 

he
a

  

 

 

 

jf [ve / LF aa <e (cl. fe. ce COS e iS os
Date Ce  Attorney-at-law Attorney for (lem (670°
Cb ? FS? “PL ale fauir)ree ~297 ? 2insehleate lessee Obs Yue. f coon
. " : T 7 -
Telephone _ FAX Number | E-Mail Address

(Civ. G60) 10/02

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 4 of 22

C ee IN THE UNITED STATES DISTRICT COURT
\ OD 4 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NADIA SABBAH,

parent and guardian of

HANAN MUADDL, a minor CIVIL ACTION
330 Madison Road

Springfield, PA 19064

and

NADIA SABBAH, No.19¢V $5 bY
parent and guardian of

BEESAN MUADDIL, a minor

330 Madison Road

Springfield, PA 19064 JURY TRIAL DEMANDED

and

NADIA SABBAH,

parent and guardian of
EMAN MUADDL, a minor
330 Madison Road
Springfield, PA 19064

and
NADIA SABBAH,
in her own behalf
330 Madison Road
Springfield, PA 19064

YS,

SPRINGFIELD SCHOOL DISTRICT
111 West Leamy Avenue
Springfield, PA 19064

and
E.T. RICHARDSON MIDDLE SCHOOL yy 26 8
20 West Woodland Avenne
Springfield, PA 19064

and

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 5 of 22

DANIELTRACY, PRINCIPAL
E.T. RICHARDSON MIDDLE SCHOOL
20 West Woodland Avenue
Springfield, PA 19064
COMPLAINT

Plaintiff Nadia Sabbah, who is the natural parent and legal guardian of minor
Plaintiffs Hanan Muaddi, Beesan Muaddi and Eman Muaddi, by and through her
undersigned counsel, hereby files the within Civil Action against the above-named
Defendants, and say:

1. This is a Civil Action seeking damages against the Defendants for committing acts,
under color of state law, which deprived the Plaintiffs of rights secured under the
Constitution and laws of the United States; for conspiring for the purpose of impeding
and hindering the due course of justice, with the intent to deny the Plaintiffs equal
protection of laws; and for violations and deprivations of due process; for police
brutality; for refusing or neglecting to prevent such deprivations and denials to the
Plaintiffs. The Court has jurisdiction of this action under 42 U.S.C., Section 1983 and 28
ULS.C., Section 1343.

2, The Court also has jurisdiction under 28 U.S.C., Section 1331.

3. Plaintiff Nadia Sabbah is a citizen and resident of the Township of Springfield,
County of Delaware, Commonwealth of Pennsylvania and the United States of America.

4, Plaintiff Hanan Muaddi, a minor, is a citizen and resident of the Township of
Springfield, County of Delaware, Commonwealth of Pennsylvania and the United States

of America.

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 6 of 22

5. Plaintiff Beesan Muaddi, a minor, is a citizen and resident of the Township of
Springfield, County of Delaware, Commonwealth of Pennsylvania and the United States
of America.

6. Plaintiff Eman Muaddi, a minor, is a citizen and resident of the Township of
Springfield, County of Delaware, Commonwealth of Pennsylvania and the United States
of America.

7, Defendant Springfield School District is a public school district which, at all
material times and dates, was authorized to operate a public school district under the
Pennsylvania School Code, Title 22, and the Commonwealth of Pennsylvania
Department of Education as well as the County of Delaware and Township of
Springfield.

8. Defendant E.T. Richardson Middle School was a public school operated by and
under the Springfield School District, which is a public school district which, at all
material times and dates, was authorized to operate a public school district under the
Pennsylvania School Code, Title 22, and the Commonwealth of Pennsylvania
Department of Education as well as the County of Delaware and Township of
Springfield.

9. Defendant Dan Tracy was the principal of the E.T, Richardson Middle School,
Springfield Schooi District, Delaware County, at all material times and dates, and was
supervised by Defendant Springfield School District at all times relevant to this
Complaint. |

10. Plaintiffs sue each and all Defendants in both their individual and official

capacities,

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 7 of 22

11. At all times material to this Complaint, the aforementioned Defendants acted under
color of the statutes, customs, ordinances and usage of the Commonwealth of

Pennsylvania, County of Delaware and the Township of Springfield.

COUNT I - HANAN MUADDL vs. ALL DEFENDANTS

12. Plaintiffs incorporate the allegations contained in paragraphs 1 through 11 as
though fully set forth at length herein.

13. On or about November 27, 2017, Plaintiff Hanan Muaddi was an eleven (11) year
old sixth grade student at the E.T. Richardson Middle School located at 20 West
Woodland Avenue in Springfield Township, Delaware County, Pennsylvania.

14. Until that time, Plaintiff Hanan Muaddi had consistently been a model honor role
student who engaged in extra-curricular activities and was a highly respected member of
the school community. She had never been disciplined for her behavior at any time prior
to the above date.

15. On November 27, 2017, while sitting in class, a classmate of Hanan approached
her with a note she had written earlier in the beginning of the school year which
contained the names of six fellow students. Hanan knew that this girl had had a verbal
altercation with another girl named Ashley Choe and added her name as a reminder for
this girl to resolve the feud with Ashley.

16. Hanan proceeded to simply add one name to the list, indicated as #7 on the list, as a

“subtle reminder” for this girl to “make things right” with Ashley Choe.

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 8 of 22

17. At the time of Plaintiff's affixing one more name to the list, the list contained only
the numbers and names next to the numbers and did nof contain any “title” at the top of
the list.

18. During the last period of the day, a student found the aforementioned note and
handed it to the classroom teacher, who proceeded to tender it to the school principal

19. At around approximately 7:33 P.M. that same day, on November 27, 2017,
Defendant Daniel Tracy, the principal of the middle school, forwarded an e-mail to
various parents of the schoo! containing the following message:

“Late this afternoon, the school administration at E.T. Richardson Middle School
became aware of an anonymous note of a threatening nature left in a 6" grade
classroom. The note threatened to harm specific 6"" grade students. No other details
were stated in the note.. The families of the students named in the note have all been
contacted by the school administration. As part of our safety protocol, we are
working collaboratively with local law enforcement, and, school will go on as
scheduled tomorrow, November 28, 2017. Thank you for your continued support.
ETR Administration”

20. At some point the next day, November 28, 2017, Plaintiff Hanan Muaddi, who had
never been the subject of any disciplinary proceeding at the school, was abruptly “called
to the principal’s office.”

21. She was confronted by the school principal, Defendant Daniel Tracy, as well as at
least three (3) other adult individuals whom she had never seen before and whose
identities were unknown to her. Without a parent or guardian being present or called,
these adults began to yell and shout at Plaintiff Hanan Muaddi, accusing her of
orchestrating the subject note, which by that time had the words “to kill list” scrawled on

the top above the names. This eleven (11) year old Plaintiff felt completely powerless

and fearful by this unexpected display of authoritarian hostility leveled against her. She

 

 

 
Case 2:19-cv-05564-GEKP. Document 1 Filed 11/26/19 Page 9 of 22

proceeded to cry and, under complete duress, was forced to write a “confession
admitting” that she had authored the note — despite the fact that the only item written by
the Plaintiff was the seventh name and this was added prior to someone adding “to kill
list” at the top of the note. Further, at the time she signed a “confession,”

22. At no time during this interrogation was Plaintiff Hanan Muaddi permitted to see
the note that she had supposedly had authored nor was she permitted to defend herself in
any manner whatsoever.

23. dt was only “after the fact” — and subsequent to the coerced confession of an
eleven (11) year old child, that the child’s parents were notified. The father was too far
from the school to come in, As aresult, Nadia Sabbah, Hanan’s mother, came to school
immediately despite the fact that she had just undergone surgery and was in severe pain.

24. Upon her arrival in the school, Plaintiff Nadia Sabbah, Hanan’s mother, was
subj ected to substantial hostility and aggression, without sympathy for her serious
medical condition, and was informed that her daughter “was being suspended for ten (10)
days with a possible permanent expulsion to follow.” She was further told that “her
daughter represented “a threat to the school” and that she “may be suffering from
certain mental and psychological instabilities and that she should be seeking mental and
psychological health help for such instabilities.”

25. In addition, Plaintiff Nadia Sabbah, Plaintiff Hanan’s mother, was told that the
school would issue a report against her (daughter) to ensure that “she will not be

accepted in any school in the United States — private or public.”

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 10 of 22

26. When led to another room nearby, Nadia observed her daughter Hanan sitting
alone in a chair ina fearful state, crying and sobbing, unable to utter even a single
coherent word or move at all.

27. Mother and daughter left the school in a total state of shock and psychologicai
trauma,

28. Inthe meantime, Defendant Dan Tracy sent out another e-mail to school parents
exclaiming that “he was happy to share that we have identified the student responsible.
Please know that the student has acknowledged the role in the creation o the note and
expressed remorse. ... Likewise, I wish to thank our staff, students, families and the local
police jor their assistance and their confidence in our practice. ... Have a great rest of
the day. Dan Tracy”

29. By the end of that day, November 28, 2017, virtually every student in the school
was “aware” of the “fact” that the note had “originated” from Plaintiff Hanan Muaddi.
As a result, she was shunned and abused by the entire student population from that
moment onward,

30, F urther, the student who has actually authored the note was never confronted. She
was white but Plaintiff Hanan Muaddi’s mother practices Islam and is originally from
Morocco and her father is a Christian and originally from Palestine. As such, young
Hanan was discriminated against solely because she was of Arabic background.

31. Further, the Springfield Township Police Department, based upon the groundless
allegations of the Springfield School District and the illegal and forced confession of an
eleven (1) year old girl, instituted criminal juvenile charges against Hanan. She was

charged with Terroristic Threats and Harrassment.

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 11 of 22

32, Despite the fact that, within 48 hours, a handwriting expert provided an expert
handwriting analysis of the subject note and determined that the only item on the note
which was actually written by Plaintiff Hanan Muaddi was the #7 and seventh name,” the
School District continued on their disciplinary trek and wholly disregarded this
compelling evidence. Also, the police continued with the prosecution until, some nine
(9) months later, Hanan was “dragged” through a criminal trial. The charges were
dismissed by the trial judge due to the grotesque illegality of the “confession” and the
total abstinence of due procedure and due process,

33. Further, the Defendant Schoo! District astonishingly handed Plaintiff Hanan
Muaddi an “Abbreviated Multidemsional Acculturation Scale (AMAS-ZABB)” which
purports to measure the “degree of patriotism” of an individual. This completely illegal
and reprehensible questionnaire which was handed to Plaintiff Hanan, asks such
questions as: |

(a) “I think of my self as being (a member of my culture of origin)
[ ‘Strongly Agree or “Disagree Somewhat."]

(b) “Being (a member of my culture of origin” plays an important part in my life.
f “Strongly Agree or “Disagree Somewhat.” }

(co) “T think of myself as being US American.”
[ “Strongly Agree or “Disagree Somewhat.” ]

(a) “T feel good about being US American.”

[ “Strongly Agree or “Disagree Somewhat.” ]

 

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 12 of 22

Painfully, the questionnaire continued in this vain. The presenting of this
questionnaire to an eleven year old American-born student (or foreign born for that
matter) was unbelievably racist, xenophobic and discriminatory.

34. Asa direct result of the actions of the Defendants, Plaintiff Hanan Muaddi suffered

terribly as follows:

(a) The incident was quickly reported to the police, the local newspapers and the
school community, thereby ensuring that maximum possible damage was perpetrated
upon the Plaintiffs;

(b) Since the incident, young Hanan was bullied by her classmates and experienced
the utmost hostility at the hands of formerly warm classmates;

(c) Hanan had been very popular prior to the incident but after the debacle lost
virtually all of her friends;

(d) Hanan stopped leaving class for recess due to the bullying, fear and
embarrassment;

(ec) Hanan’s grades suffered in the second trimester as a direct result of these events,
but even after recovering and doing well in the third trimester, she was excluded from
receiving any academic awards despite her academic excellence.;

(f) Hanan could no longer ride on school buses due to the bullying and extremely
negative treatment she received at the hands of her fellow students and her mother had to
transport her to and from school,

(g) Ultimately, Hanan was forced to leave the public school system transfer to a
private school, costing the family a large amount of money;

(h) Since the aforementioned incident, Hanan has been substantially more repressed
than she was prior to the incident.

35. Plaintiff Hanan Muaddi was charged with criminal offenses and publicly
embarrassed due to the obvious and blatant discrimination based solely upon her being of

Arabic origin,

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 13 of 22

36. These charges and reports were concocted by over-zealous school authorities who
had absolutely no right to coerce a statement from an eleven (11) year old girl who was
unaccompanied by her parents.

37. At no time were Miranda rights or any other rights explained to Plaintiff Hanan
Muaddi. She was afforded absolutely no rights whatsoever.

38. Plaintiff Hanan Muaddi was clearly innocent of all charges and the actual culprit
was never disciplined at all because she was not a minority.

39. Plaintiffs were forced to expend monies to hire private counsel and a handwriting
expert, and further, were forced by these circumstances, to attend criminal hearings.

40. Throughout this illegal and unconscionable process, the Plaintiffs were deprived of
their constitutional rights.

41, Plaintiff Hanan Muaddi’s ordeal was exacerbated by the fact that her entire family
also suffered as delineated in subsequent counts.

42. As aresult of the wrongful false charges and coerced “confession” by Defendants,
Plaintiff Hanan Muaddi suffered severe psychological and physical trauma. Her self-
image and self-respect were injured. In addition to this, the Plaintiff has sustained mixed
permanent physical and emotional injuries. As a result of said injuries, Plaintiff has been
unable to eat or sleep properly and has developed an extreme paranoia when confronted
by the image or person of a police officer.

43. Asa result of their concerted unlawful, malicious and grossly reckless charges
against Plaintiff Hanan Muaddi, Defendants deprived this Plaintiff of her liberty without
due process of law, deprived her of her right to counsel, deprived her of equal protection

of the law, subjected her to an unlawful seizure of her person and cruelty in violation of

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 14 of 22

the 4", 5" 8" and 14" Amendments of the Constitution of the United States and 42
U.S.C, 1983.

WHEREFORE, Plaintiff Hanan Muaddi demands Judgment against the Defendants,
jointly and severally, or in the alternative, for compensatory damages, and further
demands Judgment against each of the said Defendants, jointly and severally for punitive
damages, together with costs of suit, interest, attorney’s fees, and such other further relief

as the Court may deem just and equitable.

COUNT II —- BEESAN MUADDI vs. ALL DEFENDANTS

1. Plaintiff Beesan Muaddi incorporates the allegations contained in Count I as
though fully set forth at length herein.

2. Plaintiff Beesan Muaddi, a resident of the County of Delaware, the Commonwealth
of Pennsylvania and a citizen of the United States, is the sister of Plaintiff Hanan
Muaddi.

3. At the time of the incident which forms the basis of this litigation, Plaintiff Beesan
Muaddi was nine (9) years old.

4, Asa direct result of the terrible negative impact the aforementioned events had
upon the entire family of Plaintiff, students at Beesan’s school no longer would engage in
playing with her and repeatedly stated to her that “you ‘re not my friend anymore.”

5. Beesan became very repressed and quiet as a sole result of the horrendous

community attitudes leveled against her and the rest of the family after her sister’s

debacle.

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 15 of 22

6. Beesan had enjoyed going to school prior to the incident in question, but afterwards
was miserable in school and happy to leave and go home.

7. As aresult of their concerted uniawful, malicious and grossly reckless charges and
treatment of her sister and the whole family, Defendants deprived this Plaintiff of her
liberty without due process of law, deprived her of equal protection of the law, subjected
her to cruelty in violation of the 8" and 14" Amendments of the Constitution of the
United States and 42 U.S.C. 1983.

WHEREFORE, Plaintiff Beesan Muaddi demands Judgment against the Defendants,
jointly and severaily, or in the alternative, for compensatory damages, and further
demands Judgment against each of the said Defendants, jointly and severally for punitive
damages, together with costs of suit, interest, attorney’s fees, and such other further relief
as the Court may deem just and equitable.

COUNT HI —- EMAN MUADDI vs. ALL DEFENDANTS

1. Plaintif Eman Muaddi incorporates the allegations contained in Courts One and
Two as though fully set for the at length herein.

2. Plaintiff Eman Muaddi, a resident of the County of Delaware, the Commonwealth
of Pennsylvania and a citizen of the United States, is the sister of Plaintiff Hanan
Muaddi.

3. At the time of the incident which forms the basis of this litigation, Plaintiff Eman

Muaddi was seven (7) years old.

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 16 of 22

4, Asa direct result of the terrible negative impact the aforementioned events had
upon the entire family of Plaintiff, Eman, who had loved school before the subject
incident, lost interest in attending school.

5, Eman became very repressed and quiet as a sole result of the horrendous
community attitudes leveled against her and the rest of the family after her sister’s
debacle and repeatedly stated to her parents that “if the police come they'll arrest me
because I have the same last name as Hanan.”

6. Eman Muaddi began to “wet her pants” when a police officer would come into the
school.

7. Ultimately, Eman was transferred to a private school to avoid the community
negativity. |

8. Asa result of their concerted unlawful, malicious and grossly reckless false
charges and treatment of her sister and the whole family, Defendants deprived this
Plaintiff of her liberty without due process of law, deprived her of equal protection of the
law, subjected her to crueity in violation of the 8" and 14" Amendments of the
Constitution of the United States and 42 ULS.C, 1983.

WHEREFORE, Plaintiff Eman Muaddi demands Judgment against the Defendants,
jointly and severally, or in the alternative, for compensatory damages, and further
demands Judgment against each of the said Defendants, jointly and severally for punitive
damages, together with costs of suit, interest, attorney’s fees, and such other further relief

as the Court may deem just and equitable.

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 17 of 22

COUNT IV — NADIA SABBAH ys. ALL DEFENDANTS

1. Plaintiffs incorporate the allegations contained in Counts One, Two and Three as
though fully set forth at length herein.

2. Prior to the incident on November 27-28, 2017, Plaintiffs Nadia Sabbah and minor
children had enjoyed their lives and status as residents of Springfield Township.

3. As a direct result of the horrendous wrongful allegations against her daughter,
Hanan, she bas suffered the following:

(a) Plaintiff Nadia Sabbah was forced to borrow money so that she could pay for the
substantial legal fees and expert witness fees;

(b) People in the community who had been friendly to her shunned her after the
incident in question:

(c)} Nadia Sabbah had to watch all three of her girls suffer wherein other children who
had been friends were kept away from us by their parents;

(d) People stared at all members of her family during the summer break, and she had
to watch my children afraid to go outside;

(e) Nadia Sabbah, had to expend huge sums of money to transfer out children out of
the public school system and into private schools;

(f}) Nadia Sabbah had to place her home for sale. It is a home which the family had
invested countless hours rehabbing and improving.

(g) As a result of the actions of the Defendants, the entire family was forced to flee

Springfield Township.

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 18 of 22

(j) As aresult of the actions of the Defendants, Plaintiffs have all been indelibly left
with a “mark” upon them and have had to watch as their reputation for good character
was obliterated for nothing.

4. As aresult of the concerted unlawful, intentionally discriminatory and malicious
utterances by the Defendants, Defendants deprived the Plaintiffs of their liberty without
due process of Jaw and deprived them of equal protection of laws in violation of the 5h
and 14th Amendments of the Constitution of the United States and 42 U.S.C., Section
1983.

WHEREFORE, the Plaintiffs demand Judgment against the various Defendants,
jointly and severally, or in the alternative, for compensatory damages, and further
demand Judgment against each of said Defendants, jointly and severally, for punitive
damages, together with costs of suit, interest, attorney’s fees, and such other further relief

as the Court may deem just and equitable.

COUNT Vv — ALL PLAINTIFFS vs. SPRINGFIELD SCHOOL DISTRICT

1. Plaintiffs incorporate the allegations contained in Counts One, Two, Three and
Four as though fully set forth at length herein.

2. At all times relevant to this Complaint, Defendants were acting under the direction
and control of the Defendant Springfield School District.

3. Acting under color of State law and pursuant to official policy and custom,
Defendant Springfield School District knowingly, recklessly or with gross negligence
failed to instruct, supervise, contro! of discipline on a continuing basis, Defendants E.T.

Richardson Middle School and Daniel Tracy, in their duties to refrain from:

 

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 19 of 22

(a) Unlawfully and maliciously harassing citizens who were acting in accordance
with their constitutional and statutory rights, privileges and immunities;

(b) Unlawfully and maliciously arresting and prosecuting citizens who were
acting in accordance with their constitutional and statutory rights, privileges and
immunities;

(c) Unlawfully and maliciously using foul and discriminatory language against
citizens who were acting in accordance with their constitutional and statutory rights,
privileges and immunities;

(d) Unlawfully subjecting a minor child to interrogation and coerced “confession”
without parental presence in violation of the constitutional rights, privileges and
immunities of said minor;

(e) Unlawfully and maliciously refusing to afford constitutional rights to citizens
who acted in accordance with their constitutional and statutory rights, privileges and
immunities;

(f) Unlawfully, maliciously and/or negligently charging citizens when said
citizens were acting in accordance with their constitutional and statutory rights, privileges
and immunities;

(2) Unlawfully, maliciously and negligently pursuing criminal charges against
citizens, with the full knowledge of their innocence of the concocted charges against
them, when said citizens were acting in accordance with their constitutional and statutory

rights, privileges and immunities;

 

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 20 of 22

(h) Conspiring to violate the rights, privileges and immunities guaranteed to the
Plaintiffs by the Constitution and laws of the United States and the iaws of the
Commonwealth of Pennsylvania; and

(i) Otherwise depriving the Plaintiffs of their constitutional and statutory rights,
privileges and immunities.

4. Defendant, Springfield School District, had it diligently exercised its duties to
instruct, supervise, control and discipline on a continuing basis, should have knowledge
that the wrongs conspired to be done, as heretofore alleged, were about to be committed.

5, Defendant Springfield School District had the power to prevent or aid in preventing
the commission of said wrongs, could have done so by reasonable diligence, and
knowingly, recklessly or with gross negligence failed or refused to do so.

6. Defendant Springfield School District, directly or indirectly, under color of State
law, approved or ratified the unlawful, deliberate, malicious, reckless and wanton
conduct of Defendants E, T. Richardson Middle School and Daniel Tracy, heretofore
described,

7. Asa direct and proximate result of the negligent and intentional acts of Defendant
Springfield School District, as set forth above, Plaintiffs suffered physical and
psychological injuries, loss of income and/or schooling, medical expenses and severe
mental anguish in connection with the deprivation of their Constitutional and Statutory
Rights guaranteed by the 5", 8" and 14" Amendments of the Constitution of the United
States and protected by 42 U.S.C., Section 1983.

WHEREFORE, the Piaintiffs demand judgment against all the Defendants, jointly

and severally, or in the alternative, for compensatory damages, and further demand

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 21 of 22

Judgment against each of the said Defendants, jointly and severally, for punitive
damages, together with costs of suit, interest, attorney’s fees, and such other further relief

as the Court may deem just and equitable.

JURY DEMAND

Plaintiffs respectfully demand trial by jury as to all issues 89 triable.

a ve
vs at
LO Poa we ee
an ° a ae
nen

a

L£ oe a a
GEEN R MORRIS, ESQUIRE
Suite 650, aiid Title Building
100 South Broad Street
Philadelphia, Pennsylvania 19110
(215) 893-1222

DATED: _4/ cal ff? Attorney for Plaintiffs

 

 

 

 
Case 2:19-cv-05564-GEKP Document1 Filed 11/26/19 Page 22 of 22

VERIFICATION

1 verify that the statements made in the foregoing writing and any attachments
thereto are true and correct to the best of my information and belief. I understand that
false statements therein are made subject to the penalties of 18 Pa.C.S., Section 4904,
relating to unsworn falsification to authorities.

\ \ i cu \
Ver at fo aod |
NADIA SABBAH, “
on her own behalf and on behalf
of her minor children, Hanan
Muaddi, Beesan Muaddi

and Eman Muaddi

Date:\ \oL . 4

 

 
